DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 11/18/2020. Claims 1-19 are pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-11, 13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pao et al. (US 2020/0260219).
Regarding claims 1 and 10:

at least one storage medium storing a set of instructions (figures 9-11); and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions (para 85,90,91), the at least one processor is directed to: 
obtain a current request location from a requestor (para 20 partially reproduced herein {the current requestor's request location…}; para 29 {a current request 208 having a particular location}; figure 1-2; para 27); 
obtain historical orders of the requestor, wherein the historical orders include a plurality of pick-up locations and a plurality of corresponding request locations, wherein the plurality of pick-up locations are located in a pick-up location zone (figure 2; para 28 {prior transport data for the particular requestor…  prior pickup locations  … as well as prior request locations}; fig 3; para 29-21,38); 
determine one or more request location zones including the plurality of request locations (para 29 {requestor has made a current request 208 having a particular location in a geographical area} [areas are the zones]; para 30-34); 
determine, based on the historical orders, a selected correspondence relationship between the one or more request location zones and the pick-up location zone (para 25 [dynamic transportation matching]; para 32 {..target pickup location 216 … may be determined based on the request location 208, the geographical area associated with the request location 208, and/or a set of instances of prior transport data, among other data…}); and 
suggest pickup locations } [suggest pick-up location is recommended location]; and see throughout disclosure).
Regarding claim 2, 11:
Pao discloses all of the subject matter as described above and determine a description of the recommended pick-up location (para 26 […information indicative of a match… location information, other route information…]; figs; and throughout).
Regarding claim 4, 13:
Pao discloses all of the subject matter as described above and determine a plurality of correspondence relationships between a plurality of request location zones and a plurality of pick-up location zones (fig 2 [geographic areas 202-206]; para 29 {clusters of prior transport data instances around previous requests are identified }; fig 3 [306,308,310 are different zones or boundaries]; para 62 [plurality of devices]); and determine the selected correspondence relationship based on the plurality of correspondence relationships (para 29; para 32 {evaluating prior transport data, such as a relationship between where the requestor previously identified as their request location versus where they were actually picked up for that particular request}; para 42-43).
Regarding claim 8, 17:
Pao discloses all of the subject matter as described above and wherein to obtain historical orders related to the requestor including a plurality of the pick-up locations and the plurality of corresponding request locations (para 27,28), the at least one processor 
Regarding claim 9, 18:
Pao discloses all of the subject matter as described above and divide the plurality of request locations into one or more groups according to a density peak clustering algorithm (para 29-30 [clustering]; para 31 [sub-clustering is dividing]; para 39); and determine the one or more request location zones, wherein each request location zone includes a group of request locations (para 29; [geographical areas associated with the requestor]; para 39 {sub-clustering of instances of prior transport data, for example after a preliminary clustering of instances of prior transport data around geographic locations associated with a requestor}; para 47,48; and throughout).
Regarding claim 19:
Pao discloses all of the subject matter as described above and non-transitory computer readable medium, comprising at least one set of instructions when executed directs at least one processor to execute step as above in claims 1,10 (figures; para 66,68,91,95 and throughout).

Allowable Subject Matter
Claims 3, 5-7, 12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631